Hamilton County Court of Common Pleas, No. A 9506160. This cause is pending before the court as an appeal of an election contest pursuant to R.C. 3515.15 from the Court of Common Pleas of Hamilton County. It appears from the records of this court that appellant has not filed a merit brief, due April 8,1996, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective April 16,1996.